               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

RON CIEUTAT,                                   )
                                               )
       Plaintiff,                              )
                                               )
v.                                             ) CIVIL ACTION 20-0012-WS-B
                                               )
HPCSP INVESTMENTS, LLC, et al.,                )
                                               )
       Defendants.                             )

                                           ORDER
       This matter is before the Court on the defendants’ partial motion to dismiss.
(Doc. 5). The parties have filed briefs in support of their respective positions,
(Docs. 5, 23, 24), and the motion is ripe for resolution. After careful
consideration, the Court concludes that the motion is due to be granted in part and
denied in part.


                                 BACKGROUND
       According to the complaint, (Doc. 1-2 at 10-18), the plaintiff started a
specialty pharmacy business (“HPC”) that caught the eye of defendant Eli Global,
LLC (“Eli”). Eli, through unidentified subsidiaries, owns and controls co-
defendant HPCSP Investments, LLC (“HPCSP”). Eli helped negotiate the sale of
HPC to HPCSP, induced in part by a promise that the plaintiff could stay on as
CEO of HPCSP. The plaintiff entered an employment contract with HPCSP,
which permitted termination for cause under certain circumstances. The plaintiff
also entered a non-competition agreement. The plaintiff was terminated about 21
months later, purportedly for cause.
       Count One alleges breach of contract by HPCSP. Count Two alleges that
both defendants fraudulently induced the plaintiff to sell HPC. Count Three seeks
a declaratory judgment that HPCSP cannot enforce the non-competition
agreement. Count Four asserts a claim against Eli for intentional interference with
contractual relations. The instant motion seeks dismissal of Counts Two and Four.


                                    DISCUSSION
I. Fraudulent Inducement.
       The defendants argue that Count Two fails to plead fraud with particularity
and that it fails to allege they acted with the requisite intent.


       A. Particularity.
       “In alleging fraud or mistake, a party must state with particularity the
circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b). “We have held
that pursuant to Rule 9(b), a plaintiff must allege: (1) the precise statements,
documents, or misrepresentations made; (2) the time, place and person responsible
for the statement; (3) the content and manner in which these statements misled the
Plaintiffs; and (4) what the defendants gained by the alleged fraud.” American
Dental Association v. Cigna Corp., 605 F.3d 1283, 1291 (11th Cir. 2010); accord
Feldman v. American Dawn, Inc., 849 F.3d 1333, 1340 (11th Cir. 2017).
       Count Two alleges that the defendants, “[d]uring negotiations” and “acting
through their authorized agents and representatives,” made multiple “false
representations,” including that they intended to employ the plaintiff as CEO “long
term” (meaning “much longer” than the five-year contractual term), which
misrepresentations induced the plaintiff to sell HPC. (Doc. 1 at 15-16). The
defendants assert that the complaint “fails to identify the time, place, maker, and
content of each statement” underlying the fraudulent inducement claim and also
fails to allege with particularity “any consequence, damage or injury.” (Doc. 5 at
5). The plaintiff argues otherwise. (Doc. 23 at 2-6).
       The Court agrees that the complaint fails to satisfy Rule 9(b) in numerous
respects. First, an allegation regarding unspecified “agents and representatives”


                                            2
does not identify the “person responsible for the statement.” The plaintiff points
to the factual background portion of the complaint, where Michael Pereira is
identified as Eli’s portfolio manager and as having promised the plaintiff he
“could stay on” as CEO. (Doc. 1 at 12). Several problems with this reading are
apparent: (1) Pereira is not identified as having any position with HPCSP and so
could not have made any misrepresentations on behalf of that defendant;1 (2) the
complaint alleges that multiple agents and representatives made the
representations, and Pereira is only one person;2 and (3) a promise the plaintiff
could “stay on” post-sale is not the same as a representation he would remain CEO
“long term” and “much longer” than five years.
        Second, there is no particularized allegation of the time the representations
were made. The plaintiff argues that “during negotiations” is sufficiently precise,
but on its face that phrase denotes a period of time (possibly a very long time), not
a specific date or date range.
        Third, the place of the misrepresentations is unstated. The plaintiff notes
the allegation in the factual background that Pereira “made an unsolicited trip from
North Carolina to Mobile, Alabama to meet with [the plaintiff] about possibly
selling his company.” (Doc. 1 at 12). The complaint, however, nowhere states
that the representations sued upon were made during that visit, or even that this
visit – which first broached the possibility of selling HPC – constituted part of the
“negotiations” period during which the representations were allegedly made.
        Fourth, the complaint does not set forth the “precise statements” that were
made but conveys only the general drift of a long-term arrangement. The plaintiff
again points to the factual background but, as noted above, there is no allegation


        1
            Count Four confirms that Pereira negotiated only as a representative of Eli. (Doc.
1 at 17).
        2
          Count Four confirms that multiple persons “made representations to [the
plaintiff] about his continued employment with the company if he decided to sell the
business.” (Doc. 1 at 17).

                                               3
there of a representation of continued employment “much longer” than five years
but only of a promise that the plaintiff could “stay on” as CEO. Moreover, the
complaint alleges multiple “false representations” by multiple persons, without
providing the slightest suggestion what other representations might have been
made (or by whom, or when, or where).
          The plaintiff insists that “the letter and spirit of Rule 9 has been satisfied.”
(Doc. 23 at 3). Plainly the letter has not been satisfied, and while the spirit may be
forgiving of slight imperfections, the complaint’s deficiencies are anything but
slight.
          The Court does agree with the plaintiff that the complaint pleads
“consequence, damage or injury” with particularity – assuming without deciding
that the American Dental criteria include such a requirement. The complaint does
not, as the defendants depict it, simply assert without amplification that the
plaintiff “has been harmed”; instead, it expressly alleges that the defendants by
their fraud induced the plaintiff to sell his company (which he built from scratch
and did not want to leave) and then stripped him of his position with (and income
from) the company against his will and sought to enforce a non-compete
agreement. (Doc. 1 at 12, 16).


          2. Intent.
          “Promissory fraud, unlike misrepresentation, is a claim based upon a
promise to act or not to act in the future.” Alabama River Group, Inc. v. Conecuh
Timber, Inc., 261 So. 3d 226, 245 (Ala. 2017) (internal quotes omitted). “To
succeed on a claim of promissory fraud, … plaintiffs must prove two elements in
addition to the elements of misrepresentation, namely: proof that at the time of the
misrepresentation, the defendant had the intention not to perform the act promised,
and proof that the defendant had an intent to deceive.” Id. (internal quotes
omitted).



                                              4
       The defendants argue that the plaintiff’s fraudulent inducement claim is a
species of promissory fraud and that the complaint does not allege the additional
elements necessary to support recovery for such fraud. (Doc. 5 at 5-6).3 The
plaintiff assumes for argument that the former proposition is correct, (Doc. 23 at
6), and the Court agrees, since the plaintiff alleges a promise to maintain his
employment in the future. See Brigman v. Dejute, 593 So. 2d 51, 54 (Ala. 1981)
(the plaintiffs’ claim of fraudulent inducement “is in the nature of promissory
fraud, because it is based upon an alleged promise to perform in the future ….”).
       The plaintiff, (Doc. 23 at 6-7), argues that he has adequately pleaded the
additional elements of promissory fraud because: (1) Count Two alleges an
orchestrated plan to keep him on board only long enough to get HPCSP
established and operating and then to fabricate reasons to terminate him, (Doc. 1-2
at 16); (2) Pereira authored the termination letter, (id. at 34-35); and (3) Count
Four alleges that Eli “intentionally and improperly misrepresented its commitment
to [the plaintiff] about his continued role with the company as the CEO.” (Id. at
17). The Court finds these allegations inadequate to satisfy the plaintiff’s pleading
obligation.
       Count Two mentions an “orchestrated plan,” but it does not allege that the
plan was hatched before the representations were made, that the plan was to hire
the plaintiff with the intention of terminating him on pretextual grounds after the
new company was up and running, or that the defendants intended to deceive the
plaintiff.
       The plaintiff does not explain, and the Court cannot perceive, how Pereira’s
authorship of a termination letter in October 2019 could constitute an allegation



       3
         “[I]t is … necessary that a complaint contain … allegations respecting all the
material elements necessary to sustain a recovery under some viable legal theory.”
Financial Security Assurance, Inc. v. Stephens, Inc., 500 F.3d 1276, 1282-83 (11th Cir.
2007) (internal quotes omitted).



                                            5
that the defendants in and before January 2018 intended to terminate the plaintiff
and intended to deceive him about their intentions.
       The threshold problem with the allegations in Count Four is that they are
not part of Count Two, which purports to adopt and incorporate previous
allegations but not later ones. (Doc. 1-2 at 15). Nor does Count Four allege that
the defendants represented that they intended to keep the plaintiff as CEO for
many years, that at the time they made such representation they intended not to
honor it, or that they intended thereby to deceive the plaintiff. Finally, as to the
intent of defendant HPCSP, Count Four is completely silent.


       3. Leave to Amend.
       The plaintiff has not sought leave to amend the complaint should the
defendants’ motion be granted, and the Court is not required to grant leave in the
absence of such a request. Wagner v. Daewoo Heavy Industries America Corp.,
314 F.3d 541, 542 (11th Cir. 2002) (en banc). Wagner, however, was decided in
the context of the dismissal of an entire action, resulting in final judgment, and the
evil it sought to prevent was that of losing plaintiffs taking a “free” appeal in
which, even if the district court was affirmed on its dismissal order, remand was
still required to allow an opportunity to amend. Id. at 543-44. Because the
defendants do not seek dismissal of the entire action, the concern addressed in
Wagner is not present here. In any event, while Wagner does not require courts to
grant leave to amend sua sponte, neither does it forbid courts to do so.
       As this Court has noted, “[o]rdinarily when a party files a vague or
deficient complaint, a court will direct the party to refile a properly drafted one
that complies with the rules of pleading.” Cobb v. Hawsey, 2007 WL 3086023 at
*3 (S.D. Ala. 2007); see also Summer v. Land & Leisure, Inc., 664 F.2d 965, 971
(old 5th Cir. 1981) (“[D]ismissal for failure to comply with Rule 9(b) is almost
always with leave to amend.”). The defendants suggest no reason that leave to



                                           6
file a first amended complaint should be denied at this early stage of the
proceedings. Dismissal of Count Two will therefore be with leave to amend.


       B. Intentional Interference with Contractual Relations.
       “[A] plaintiff asserting a tortious-interference claim bears the burden of
proving that the defendant is a ‘third party’ or ‘stranger’ to the contract or business
relationship with which the defendant allegedly interfered.” Waddell & Reed, Inc.
v. United Investors Life Insurance Co., 875 So. 2d 1143, 1154 (Ala. 2003).
According to Eli, the complaint effectively “admits” that Eli is not a stranger to
the contract between the plaintiff and HPCSP. (Doc. 5 at 6-8; Doc. 24 at 5).
       Eli identifies three categories of defendants that are not strangers to a
contract: (1) those with a “beneficial or economic interest” in the contract; (2)
those with “control over” the contract; and (3) those without whose participation
“a contract would not have been consummated.” Waddell & Reed, 875 So. 2d at
1154. Eli offers no analysis of these phrases (some of which were employed in the
context of interference with business relations, a claim the plaintiff does not
assert) and no comparison of the complaint’s allegations to the facts of Alabama
cases. The Court finds Eli’s cursory treatment inadequate to the task.
       Eli suggests that it has a beneficial or economic interest in the contract
between the plaintiff and HPCSP because the complaint alleges that Eli, “through
various wholly-owned subsidiaries, owns” HPCSP. (Doc. 1-2 at 12). While this
allegation might suggest that Eli profits from the contract, Eli offers no law or
evidence to show that a remote grandparent or great-grandparent entity necessarily
has any beneficial or economic interest in its remote subsidiary’s contracts. Nor
does Eli demonstrate what Alabama law considers to be a sufficiently substantial
beneficial or economic interest, qualitatively or quantitatively, to render a non-
party to a contract a non-stranger to that contract.
       Moreover, the defendants have represented to the Court, under the shadow
of Rule 11, that Eli does not own HPCSP. According to their removal papers,


                                           7
HPCSP is wholly owned by HPCSP Holdings, LLC, which is in turn wholly
owned by Greg Lindberg; there is no allegation that Lindberg is in turn owned by
Eli. (Doc. 3 at 1).4 Eli has not explained why the Court should credit the
plaintiff’s “admission” but not its own.
       With respect to control, Eli notes several items purportedly alleged in the
complaint: (1) that, through various subsidiaries, Eli controls HPCSP; (2) that
Pereira initiated contact with the plaintiff and was involved in negotiations for the
sale of HPC; and (3) that Pereira fired the plaintiff.
       By its terms, the complaint’s allegation of control depends on the accuracy
of the allegation that HPCSP is Eli’s wholly owned subsidiary. As noted above,
Eli admits it has no ownership interest in HPCSP, and it therefore lacks control
flowing from such ownership. Moreover, Eli has failed to elucidate what Alabama
law accepts as sufficient to constitute “control” for purposes of identifying
strangers to a contract, and it is thus impossible to say that the complaint uses the
word in a way that satisfies the Alabama standard.
       The complaint certainly alleges Pereira’s relationship to Eli and his
involvement in negotiating a contract between the plaintiff and HPCSP, but Eli
does not explain how anything occurring before a contract exists could constitute
control over the non-existent contract.
       The complaint does not, as Eli asserts, allege that Pereira fired the plaintiff.
While it attaches a termination letter from Pereira, (Doc. 1-2 at 34-35), the
complaint alleges that HCPSP (not Eli) fired the plaintiff. (Id. at 17). Moreover,
the complaint alleges that HCPSP did so at the “urg[ing]” of Eli, (id.), and a
stranger to a contract can urge termination as easily as may a non-stranger.




       4
         On the contrary, the defendants represent that Eli is solely owned by Lindberg.
(Doc. 3 at 1). While Lindberg thus may have an economic or beneficial interest in the
contract between HPCSP and the plaintiff, he is not a defendant in this lawsuit, and under
the defendants’ own allegations Eli plainly has no such interest.

                                            8
       According to Eli, the complaint establishes that the contract would not have
been entered if Pereira had never approached HPC. (Doc. 5 at 7). The complaint
does not actually say this. The complaint says that Pereira initiated contact with
the plaintiff, but it does not rule out the possibility that the parties might have
gotten together via some other route. In any event, Eli has not shown that such
tangential but-for causation is what the Alabama Supreme Court means by “would
not have been consummated without the participation of a certain party.” Waddell
& Reed, 875 So. 2d at 1154.
       Moreover, the actual test appears to be not whether the contract “would not
have been consummated” but whether the contract “could not have [been]
consummated.” In expressing the rule, the Waddell & Reed Court relied on
BellSouth Mobility, Inc. v. Cellulink, Inc., 814 So. 2d 203 (Ala. 2001), which used
the latter, more restrictive formulation. Because the Waddell & Reed case did not
involve this situation, its relaxed reformulation appears to be dicta.
       It may well be that, following discovery and a more thorough examination
of Alabama law, Eli will be in a position to demonstrate that it is not a stranger to
the contract for purposes of a claim for intentional interference with contractual
relations. The Court has and expresses no opinion on that score. On the present
record and argument, however, Eli is not entitled to dismissal of this claim.


                                       CONCLUSION
       For the reasons set forth above, the defendants’ motion to dismiss is
granted as to Count Two and denied as to Count Four. Count Two is dismissed,
with leave to file and serve an amended pleading on or before March 6, 2020,
failing which Count Two will stand dismissed with prejudice.
       DONE and ORDERED this 21st day of February, 2020.


                                            s/ WILLIAM H. STEELE
                                            UNITED STATES DISTRICT JUDGE


                                           9
